                                       Case 3:19-cv-03674-WHA Document 172 Filed 01/12/21 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7   THERESA SWEET, et al.,
                                   8                  Plaintiffs,                         No. C 19-03674 WHA

                                   9           v.

                                  10   ELISABETH DEVOS,                                   ORDER RE DISCOVERY
                                       United States Secretary of                         LETTER AND RELATED
                                  11   Education, et al.,                                 MATTERS
                                  12                  Defendants.
Northern District of California
 United States District Court




                                  13

                                  14        The Court appreciates class counsel’s request to depose Elisabeth DeVos, but the prior

                                  15   order restricted deposition of “the Secretary” (Dkt. No. 146) (emphasis added). It imposed no

                                  16   such restriction regarding Citizen DeVos. Now, given her new status, if counsel pursues such

                                  17   deposition, it must subpoena Ms. DeVos. For that matter, the Department of Education shall

                                  18   please identify our new defendant. The Clerk shall then please update the caption.

                                  19        IT IS SO ORDERED.

                                  20

                                  21   Dated: January 12, 2021.

                                  22
                                                                                            WILLIAM ALSUP
                                  23                                                        UNITED STATES DISTRICT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
